Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the Response dated January 13th, 2021.  Claims 1-12 are presently pending and are presented for examination.
Response to Amendment
In response to Applicant’s amendments dated January 13th, 2021; Examiner withdraws drawing objections; Examiner withdraws claim objections; Examiner withdraws the 35 U.S.C. 112(b) rejections; Examiner withdraws prior art rejections under 35 U.S.C. 102(a)(1).
Response to Arguments
Applicant’s response arguments, with respect to claims 1-12 filed January 13th, 2021, are moot in view of new grounds of rejection under the combination of Whitney, Kinoshita, and Hosoe, which is necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (U.S. 2015/0203100; hereinafter Whitney; previously of record) in view of Kinoshita et al. (U.S. 9,604,528; hereinafter Kinoshita).
Re. claim 1, Whitney teaches a control device for a hybrid vehicle (Whitney; ¶0027, i.e., The controller 5 is a subset of an overall vehicle control architecture, and provided coordinated system control of the powertrain system 100), the hybrid vehicle including an engine and a motor as drive sources for traveling (Whitney; ¶0020, i.e., multi-mode powertrain system 100 employing a power-split configuration including a diesel engine 10, and one or more non-combustion torque machine(s)), the control device comprising:
processor circuitry (Whitney; ¶0029, i.e., control module, controller, control unit and similar terms mean any combination of integrated circuits and processors for executing software, firmware, and routines; meaning that controller 5 is processor circuitry) configured to:
calculate a required drive force based on an accelerator position (Whitney; ¶0027, i.e., operator inputs preferably include an output torque request determined via the accelerator pedal command 112);
		calculate a required torque of the engine based on the required drive force
(Whitney; Fig. 11, ¶0080, i.e., at block 1104, a desired axle torque is monitored based on an operator torque request);
calculate a target torque for the engine by subjecting the required torque to a gradual change process for lessening a change in a value (Whitney; ¶0056, i.e., the torque shaping profile 1004 illustrates a desired path that axle torque should be increased to achieve the desired transient axle torque while maintaining acceptable drivability);
perform an engine control such that an engine torque becomes equal to the target torque (Whitney; ¶0052, i.e., the desired engine operating point corresponds to a desired engine torque at an engine speed utilized to achieve the desired axle torque. Accordingly, the tactical selection module 918 outputs the desired engine operating point 919 to each of the combustion mode determination module 906 and the diesel engine torque module 908 of the ECM 210);
perform a torque control on the motor such that a drive force of the hybrid vehicle becomes equal to the required drive force in a state in which the engine torque is equal to the target torque (Whitney; ¶0061-¶0062, i.e., when the desired engine operating point is determined and operating in transient or steady state for emissions efficiency, drivability/torque deficits can be compensated for by immediate motor torque through motor torque module 920),
	Yet, Whitney does not explicitly teach:
performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock.
	However, in the same field of endeavor, Kinoshita teaches:
performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock (Kinoshita; col. 3 ll. 67 - col. 4 ll. 14, i.e., a motor control device configured to cause the motor-generator to generate electricity so as to absorb change in engine-torque/driving-force and suppress shock; this means that the motor control device performs torque control to guard against an excessive change in engine torque that would otherwise cause a shock).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the hybrid vehicle control device of 
Re. claim 2, the combination of Whitney and Kinoshita teaches the hybrid vehicle control device of claim 1.  Whitney further teaches:
the processor circuitry is further configured to correct the target torque based on a difference between a target value of an air-fuel ratio of the engine and a detection value of the air-fuel ratio (Whitney; ¶0057, i.e., the diesel engine is optimized to place a first priority on the torque shaping profile and a second priority on the desired injected fuel mass profile 1010, wherein the injected fuel mass profile 1008 is controlled closely to the desired injected fuel mass profile 1010 to eventually achieve the torque shaping profile 1004 at around the desired transient axle torque; and ¶0058, it is desirable to optimize the injected fuel mass to be controlled to a desired air-fuel ratio).
Re. claim 3¸ Whitney teaches a control method for a hybrid vehicle (Whitney; ¶0027, i.e., The controller 5 is a subset of an overall vehicle control architecture, and provided coordinated system control of the powertrain system 100), the hybrid vehicle including an engine and a motor as drive sources for traveling (Whitney; ¶0020, i.e., multi-mode powertrain system 100 employing a power-split configuration including a diesel engine 10, and one or more non-combustion torque machine(s)), the control method comprising:
calculating, by processor circuitry (Whitney; ¶0029, i.e., control module, controller, control unit and similar terms mean any combination of integrated circuits and processors for executing software, firmware, and routines; meaning that controller 5 is processor circuitry), a required drive force based on an accelerator position ;
calculating, by the processor circuitry, a required torque of the engine based on the required drive force (Whitney; Fig. 11, ¶0080, i.e., at block 1104, a desired axle torque is monitored based on an operator torque request);
calculating, by the processor circuitry, a target torque for the engine by subjecting the required torque to the gradual change process for lessening a change in a value (Whitney; ¶0056, i.e., the torque shaping profile 1004 illustrates a desired path that axle torque should be increased to achieve the desired transient axle torque while maintaining acceptable drivability);
performing, by the processor circuitry, performing an engine control such that an engine torque becomes equal to the target torque (Whitney; ¶0052, i.e., the desired engine operating point corresponds to a desired engine torque at an engine speed utilized to achieve the desired axle torque. Accordingly, the tactical selection module 918 outputs the desired engine operating point 919 to each of the combustion mode determination module 906 and the diesel engine torque module 908 of the ECM 210);
and performing, by the processor circuitry a torque control on the motor such that a drive force of the hybrid vehicle becomes equal to the required drive force in a state in which the engine torque is equal to the target torque (Whitney; ¶0061-¶0062, i.e., when the desired engine operating point is determined and operating in transient or steady state for emissions efficiency, drivability/torque deficits can be compensated for by immediate motor torque through motor torque module 920),
	Yet, Whitney does not explicitly teach:
wherein performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock.
	However, in the same field of endeavor, Kinoshita teaches:
wherein performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock (Kinoshita; col. 3 ll. 67 - col. 4 ll. 14, i.e., a motor control device configured to cause the motor-generator to generate electricity so as to absorb change in engine-torque/driving-force and suppress shock; this means that the motor control device performs torque control to guard against an excessive change in engine torque that would otherwise cause a shock).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the hybrid vehicle control device of Whitney by using the torque control technique of guarding against a rate of change to lessen a shock of Kinoshita, for the purpose of suppressing shock accompanying an increasing change of engine torque (Kinoshita; col. 3 ll. 67 - col. 4 ll. 14).
Re. claim 4, Whitney teaches a non-transitory computer-readable medium that stores a program that causes processor circuitry to perform a control process for a hybrid vehicle (Whitney; ¶0029, i.e., control module, controller, control unit and similar terms mean any combination of integrated circuits and processors for executing software, firmware, and routines; meaning that controller 5 is processor circuitry containing a storage medium), the hybrid vehicle including an engine and a motor as drive sources for traveling (Whitney; ¶0020, i.e., multi-mode powertrain system 100 employing a power-split configuration including a diesel engine 10, and one or more non-combustion torque machine(s)), the control process comprising:
calculating, by the processor circuitry (Whitney; ¶0029, i.e., control module, controller, control unit and similar terms mean any combination of integrated circuits and processors for executing software, firmware, and routines; meaning that controller 5 is processor circuitry), a required drive force based on an accelerator position (Whitney; ¶0027, i.e., operator inputs preferably include an output torque request determined via the accelerator pedal command 112);
calculating, by the processor circuitry, a required torque of the engine based on the required drive force (Whitney; Fig. 11, ¶0080, i.e., at block 1104, a desired axle torque is monitored based on an operator torque request);
calculating, by the processor circuitry, a target torque for the engine by subjecting the required torque to the gradual change process for lessening a change in a value (Whitney; ¶0056, i.e., the torque shaping profile 1004 illustrates a desired path that axle torque should be increased to achieve the desired transient axle torque while maintaining acceptable drivability);
performing, by the processor circuitry, an engine control such that an engine torque becomes equal to the target torque (Whitney; ¶0052, i.e., the desired engine operating point corresponds to a desired engine torque at an engine speed utilized to achieve the desired axle torque. Accordingly, the tactical selection module 918 outputs the desired engine operating point 919 to each of the combustion mode determination module 906 and the diesel engine torque module 908 of the ECM 210); and
performing, by the processor circuitry, a torque control on the motor such that a drive force of the hybrid vehicle becomes equal to the required drive force in a state in which the engine torque is equal to the target torque (Whitney; ¶0061-¶0062, i.e., when the desired engine operating point is determined and operating in transient or 
	Yet, Whitney does not explicitly teach:
wherein performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock.
	However, in the same field of endeavor, Kinoshita teaches:
wherein performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock (Kinoshita; col. 3 ll. 67 - col. 4 ll. 14, i.e., a motor control device configured to cause the motor-generator to generate electricity so as to absorb change in engine-torque/driving-force and suppress shock; this means that the motor control device performs torque control to guard against an excessive change in engine torque that would otherwise cause a shock).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the hybrid vehicle control device of Whitney by using the torque control technique of guarding against a rate of change to lessen a shock of Kinoshita, for the purpose of suppressing shock accompanying an increasing change of engine torque (Kinoshita; col. 3 ll. 67 - col. 4 ll. 14).
Re. claim 5, the combination of Whitney and Kinoshita teaches the hybrid vehicle control device of claim 1.  Kinoshita further teaches:
the processor circuitry is further configured to: calculate a target engine speed of the engine based on the required drive force (Kinoshita; col. 8 ll. 59-60, i.e., in a step S2, the ECU 30 calculates a requested drive torque Tp on the basis of the accelerator opening amount; and col. 9 ll. 5-12, i.e., in a step S4, the ECU 30 calculates an engine .
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the hybrid vehicle control device of Whitney by using the target engine speed calculation technique of computing the target engine speed based on the required drive force of Kinoshita for the purpose of optimizing fuel consumption and noise suppression in line with the requested drive torque (Kinoshita; col. 9 ll. 5-18).
Re. claims 7 and 10, the claims recite analogous limitations to claim 2, and therefore, are rejected under the same premise.
Re. claims 8 and 11, the claims recite analogous limitations to claim 5, and therefore, are rejected under the same premise.
Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney in view of Kinoshita and further in view of Hosoe et al. (U.S. 9,150,217; hereinafter Hosoe).
Re. claim 6, the combination of Whitney and Kinoshita teaches the hybrid vehicle control device of claim 5.  Kinoshita further teaches:
the motor includes a first motor generator (Kinoshita; Fig. 1, col. 4 ll. 61-67, motor generator 4) and a second motor generator (Kinoshita; Fig. 1, col. 4 ll. 61-67, motor generator 5),
the processor circuitry (Kinoshita; col. 10 ll. 39-45, i.e., ECU 30) is further configured to: calculate a torque of the second motor generator based on the guarding of the rate of change of the required drive force to lessen the shock (Kinoshita; Fig. 7, col. 10 ll. 39-45, i.e., in a step S65, the ECU 30 calculates the engine torque Te' during this transient change of engine torque and an electric motor torque for suppressing this change of the engine torque is calculated in steps S66 through S68; 
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention to have further modified the hybrid vehicle control device of Whitney and Kinoshita by using the second motor torque control technique based on the guarding of the rate of change of the required drive force to lessen the shock of Kinoshita for the purpose of suppressing shock accompanying an increasing change of engine torque (Kinoshita; col. 3 ll. 67 - col. 4 ll. 14).
Yet, the combination of Whitney and Kinoshita do not teach:
calculate a torque of the first motor generator necessary for causing an engine speed of the engine to reach the target engine speed as a first motor torque command,
	However, in the same field of endeavor, Hosoe teaches:
calculate a torque of the first motor generator necessary for causing an engine speed of the engine to reach the target engine speed as a first motor torque command (Hosoe; col. 9 ll. 50 - col. 10 ll. 1, i.e., a motor torque command value and motor feedback correction amounts are calculated based on the target engine torque for the purpose of having the actual engine rotation speed converge on the target engine rotation speed determined from the engine operating point; meaning that the first motor provides a torque to assist achieving a given engine rotation speed),
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the hybrid vehicle control device of Whitney and Kinoshita by using the motor torque control technique necessary for causing an engine speed of the engine to reach the target engine speed as a first motor torque command of Hosoe for the 
Re. claims 9 and 12, the claims recite analogous limitations to claim 6, and therefore, are rejected under the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
e can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667